IN THE UNITED STATES DISTRICT COURT _
FOR THE DISTRICT OF MONTANA |
BILLINGS DIVISION ———

 

 

UNITED STATES OF AMERICA,
CR-14-31-BLG-SPW
Plaintiff,
VS. ORDER GRANTING
EARLY TERMINATION OF
ERIC BLAINE SIMPSON, SUPERVISED RELEASE
Defendant.

 

On August 19, 2019, Mr. Simpson filed an unopposed motion for early
termination of supervised release. (Doc. 60.) Upon Mr. Simpson’s motion, and
for good cause appearing,

IT IS HEREBY ORDERED Mr. Simpson’s motion is GRANTED. His
supervised release is terminated as of the date of this Order.

The Clerk of Court shall notify counsel of this Order.

DATED this _//*day of August 2019.

“SUSAN P. WATTERS
United States District Judge
